Title: From George Washington to James Craik, 27 April 1795
From: Washington, George
To: Craik, James


          
            Fedl City 27th April 1795
          
          I would thank you, my Dear Doctor, for your candid opinion of the writer of the enclosed letter. I mean as to his credit, & capability of fulfilling the terms which he therein accedes to, for my land on D: Run.
          He talks largely of making money; but that does not contribute much if any thing to establish him as a man of property, or credit in my estimn—whilst it may be apprehended if he is [not] a man of principle he might strip the land of the timber & wood, (being near the Iron works of Wilson & Potts at the Great falls) and then, should he prove insolvent and unable to pay the sum of £2000 within the term limited, leave me to re-enter upon the naked premises as the only resource; as he does not propose to erect any buildings thereon.
          Be so good as to let me hear from you by the first Post after this gets to your hands, & you are able either from your own knowledge, or the information of others to speak with a degree of precision to the point in question—return his letter to me—Any opinion you may give will go no further—I am always & sincerely Yours
          
            G.W.
          
        